Citation Nr: 0412273	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-08 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Reduction of benefit payments to the servicemember rate under 
the Montgomery GI Bill (Chapter 30).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to May 1992.  
The veteran also has service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 action of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Education Center in 
Atlanta, Georgia, which reduced the veteran's educational 
assistance award.  The veteran subsequently perfected this 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In April 2003, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, wherein he indicated that he 
wanted a hearing at a local VA office before a member of the 
Board.  On review of the claims folder, there is no 
indication that a travel board hearing was scheduled, or that 
the veteran withdrew his request or waived his right to a 
hearing before the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  If the veteran is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




